Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Applicant’s arguments, filed (04/28/2021), with respect to pending claim 1 and have been fully considered, but they are not persuasive.

Arguments
The Applicant argues Page 6:
“Independent claim 1 is not considered to be properly rejected under 35 U.S.C. 101 because claim 1 is not an abstract idea but rather a specific method of shale gas enrichment and accumulation classification. Even if claim 1 were considered to be an abstract idea, claim 1 subject matter is integrated into a practical application of performing shale gas enrichment and accumulation classification in specific method steps and therefore claim 1 is considered not to be “directed to” a judicial exception in view of the 2019 Revised Patent Subject Matter Eligibility Guidance Document of the USPTO and the 2019 PEG.”
The Applicant argues Pages 7-11: “None of the steps (S1-S5) of the method of claim 1 can be performed as a mental process and none of the steps of the method of claim 1 are a mathematical concept or certain methods of organizing human activity. Clearly, none of the steps of claim 1 involve a mathematical relationship, formula, equation or any mathematical calculation because no mathematical equation or calculation is being performed in claim 1. (See 2019 PEG).”

 The Examiner respectfully disagree, because the all entire classification steps analogues to the abstract ideas, as pertaining to mental process concepts including observation, evaluation and opinion.



The Applicant argues Page 15:

“…the shale gas reservoir, is classified as the denudation residual type shale gas accumulation mode” can only be performed via an electrical and/or optical transfer onto an electronic device (i.e. mobile device) which comprises complex electronics, circuits, software and processors because this claimed limitation is performed within an application installed on a mobile device and thus clearly cannot be performed by any mental process; nor any method of organizing human activity; nor any economic principle or practice; nor any commercial or legal interactions such as contracts, legal obligations, advertising, marketing, sales activities or behaviors or business relations.”

 Examiner respectfully point out, the claim 1 does not comprise of any hardware, or generic computer with processor or any mobile devices with algorithm/program/application, which run to perform all these steps. 



Claim Rejections - 35 USC §101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.

The new 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (Vol. 84 No. 4, Jan 7, 2019 pp 50-57) has been applied and the claims are deemed as being patent ineligible.

Under Step 2A Prong 1, the independent claim 1 all include abstract ideas as highlighted (using a bold font) shown below.

1. A shale gas enrichment and accumulation classification method, comprising the following steps:

“S1: analyzing a shale gas enrichment and accumulation system and dividing the shale gas enrichment and accumulation system into three static subsystems and four dynamic subsystems, wherein the three static subsystems comprise a hydrocarbon generation source rock, a gas accumulation reservoir and a protective stratum, and the four dynamic subsystems comprise a tectonic evolution, a sedimentary sequence, a diagenetic evolution and a hydrocarbon generation history, and establishing three major types and six subcategories of shale gas enrichment and accumulation modes based on an analysis of an interaction relationship between the four dynamic subsystems and the three static subsystems and an extraction of principal factors;

S2: dividing the shale gas enrichment and accumulation modes SI into a tectonic main control hydrocarbon generation source rock type shale gas enrichment mode, a tectonic main control gas accumulation reservoir-type shale gas enrichment mode and a tectonic main control protective stratum type shale gas enrichment mode according to differences of tectonic evolution degrees on the shale gas hydrocarbon generation source rock, the gas accumulation reservoir and the protective stratum;

S3: dividing the tectonic main control hydrocarbon generation source rock type shale gas enrichment mode into two first sub-categories, wherein the two first sub-categories comprise:

an autochthonous continuous biogenic shale gas enrichment mode: a basin in which the a tectonic subsidence extent is not large, a buried depth is low, pore water in mud shale is not completely discharged, and an organic matter-rich bud shale begins to generate biogenetic shale gas in anoxic, low-temperature and watery environments, and is accumulated autochthonously by means of continuous filling of atmospheric fresh water at an edge of the basin, is classified as the autochthonous continuous biogenic shale gas enrichment mode; and an autochthonous thermogenic shale gas enrichment mode: the basin in which the tectonic subsidence extent increases, the buried depth increases, a formation temperature and pressure gradually increase, primary water in pores is gradually discharged by a compaction effect, gradually evaporates under an influence of high temperature and high pressure environments, and is finally exhausted, and kerogen and asphalt organic matters in the mud shale begin to generate a large amount of hydrocarbons via thermal degradation or thermal cracking, is classified as the autochthonous thermogenic shale gas enrichment mode;


S4: dividing the tectonic main control gas accumulation reservoir-type shale gas enrichment mode into two second sub-categories, wherein the two second subcategories comprise:

a positive tectonic accumulation reservoir-type shale gas enrichment mode: a forelandbasin in which, during a formation process, or during a generation and drainage process of a large amount of hydrocarbons of hydrocarbon generation source rock after formation, an area where the gas accumulation reservoir is located has undergone strong tectonic compression, resulting in large fold deformation of the gas accumulation reservoir that is originally located in a monoclinic structure of a basin slope or in a negative structure in the a basin center, is classified as the positive tectonic accumulation reservoir-type shale gas enrichment mode; and

a fractural zone accumulation type shale gas enrichment mode: the forelandbasin in which, during the formation process, or during the generation and drainage process of the large amount of hydrocarbons of the hydrocarbon generation source rock after the formation, or at the end of the hydrocarbon generation or drainage process, multiple stages of tectonic lifting movements occur in the area where the gas accumulation reservoir is located, the buried depth of the gas accumulation reservoir results in a sharp fluctuation of the formation temperature and pressure caused by turbulent changes, gas adsorption and desorption processes and free gas shrinkage and expansion processes are repeated continuously to promote an activation of various diagenetic fractures in the gas accumulation reservoir, and the an interactive changes of the stress concentration formed by the tectonic lifting movements also induce more tectonic fractures, is classified as the fractural zone accumulation type shale gas enrichment mode;

S5: dividing a tectonic main control protective stratum type shale gas enrichment mode into the following two third sub-categories, wherein the two third subcategories comprise:

    a fracture-damaged type shale gas accumulation mode: a shale gas reservoir in which, if undergoing multi-stage tectonic compression or tensile action, various types of extruded or tensile faults and induced fractures of the extruded or tensile faults begin to occur in a core area of the shale gas reservoir, an original gas accumulation reservoir and a top and bottom protective strata of the original gas accumulation reservoir begin to be cut by many fault blocks, shale gas enriched near faults gradually dissipates to relief pressure along the faults and the induced fractures of the extruded or tensile faults, causing a cutting damage of the original shale gas reservoir, shale is dense and has a certain covering capability, and in addition to an existence of the top and bottom protective strata, the shale gas that is locally accumulated remains in the fault blocks away from the faults and the induced fractures, is classified as the fracture-damaged type shale gas accumulation mode; and

     a denudation residual type shale gas accumulation mode: if the shale gas reservoir in which, after undergoing multiple stages of tectonic uplifting movements, the core area of the shale gas reservoir will continue to rise, a dip angle of the formation becomes larger, causing an updraft ends of the gas accumulation reservoir and the top and bottom protective strata of the gas accumulation reservoir to be exposed out of an earth surface and suffer from a leaching effect of atmospheric fresh water on the surface, the shale gas enriched from the shale gas reservoir is adsorbed and becomes a large amount of free gas because of depressurization and desorption, N2 and C02 from air displaces a large amount of the shale gas due to stronger adsorption after entering into the shale gas reservoir, resulting in more and more free shale gas gradually escaping to the earth surface, the atmospheric fresh water on the earth surface is injected backward into the gas accumulation reservoir at the same time, and when the shale gas escapes and an injection of the atmospheric fresh water reaches a balance, the shale gas is re-accumulated in the gas accumulation reservoir of the shale gas reservoir, is classified as the denudation residual type shale gas accumulation mode.”



Under step 2A prong 2,
The claims are not directed to any practical application, because the claim does not improve any existing technology and does not improve any particular tools or machine.

Under step 2B

The Claim 1 does not comprise any additional elements or any physical hardware for measuring data or obtaining any seismic/formation data or any particular machine or particular tools.

Examiner note regarding the prior art of the record:
Li (US Pub.2017/0249405) disclose (para [0048], where gas minerals include coalbed methane, tight gas, shale gas);

Abstract: method of intergrowing and coexisting four-in-one multi-mineral coordinated prospecting includes the following steps: firstly, implement the coordinated prospecting to identify the occurrence states, occurrence regularities and developing conditions of multiple minerals so as to realize the coordinated prospecting and 

d23 Gas-based mineral coordinated prospecting model: Like the liquid-based mineral prospecting, the gas-based mineral prospecting is mainly aimed at identifying the hydrocarbon generation potential of source rocks, reservoir performance, sealing conditions, migration pathway, accumulation conditions and preservation conditions, thus establishing corresponding metallogenic model and prospecting model;

The beneficial technical effect of the present disclosure is: realizes the coordinated deployment for the implementation of multi-mineral prospecting and technologies in a coal measure or a mineral accumulation area so that the prospecting works realize more scientific, more efficient economic benefits and a higher-level prospecting effectiveness of technology coordinated implementation.

Zhang (US Pub.2013/0206411) disclose Shale gas refers to the natural gas accumulated in the dark mud shale or high-carbon mud shale and existing mainly in an absorbed or free form. Shale gas has the same physical and chemical properties as the conventional natural gas except that it adheres to and exists in the mud shale with extremely low permeability and porosity (para [0003]);

Mayer (US Pub.2015/0268373) (para [0027], where conventional gas accumulations 140, 150, or plays, occur when gas migrates from gas-rich shale into an overlying sandstone formation);

None of the above references fully disclose all the teachings of the above claim.

In particular, the closest prior art does not disclose of render obvious the steps of SI through S5.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status
information for unpublished applications is available through Private PAIR only. For
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you
have questions on access to the Private PAIR system, contact the Electronic Business
Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO
Customer Service Representative or access to the automated information system, call
800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857